DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to an inventory monitoring method, comprising: capturing a first set of images of an aisle; creating a second set of images derived from the first set of images and having a lower resolution than the first set of images; and preserving a third set of images that are a subset of the first set of images, have a higher resolution than the second set of images, classified in G06Q 10/087.
II. Claims 21-22, drawn to an inventory monitoring method, comprising: creating a low resolution panoramic image from a high resolution source images; mapping position of product labels or shelf associated stock labels in the panoramic image to position in the high resolution source images, classified in G06Q 10/087.
III. Claims 23-27, drawn to an inventory monitoring method, comprising: detecting location of shelf edges having attached shelf associated stock labels using depth sensors; and detecting shelf associated stock labels using at least one of depth sensors and the low resolution panoramic image, classified in G06Q 10/087.
IV. Claims 28-30, drawn to an inventory monitoring method for an autonomous robot having a camera system and a separate data analysis system, comprising: transferring bar code identity, bar code location, and compressed images to the separate data analysis system, classified in G06Q 10/087.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such that an inventory monitoring method of subcombination II is separately usable without the step of preserving a third set of images of subcombination I.  In addition, subcombination I has separate utility such that an inventory monitoring method of subcombination I is separately usable without the step of mapping position of product labels or shelf associated stock labels in the panoramic image to position in the high resolution source images of subcombination II.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such that an inventory monitoring method of subcombination III is separately usable without the step of preserving a third set of images of subcombination I.  In addition, subcombination I has separate utility such that an inventory monitoring method of subcombination I is separately usable without the step of detecting location of shelf edges using depth sensors of subcombination III.  See MPEP § 806.05(d).
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such that an inventory monitoring method of subcombination IV is separately usable without the step of preserving a third set of images of subcombination I.  In addition, subcombination I has separate utility such that an inventory monitoring method of subcombination I is separately usable without the step for a robot having a separate data analysis system, comprising: transferring bar code identity, bar code location, and compressed images to the separate data analysis system of subcombination IV.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such that an inventory monitoring method of subcombination III is separately usable without the step of mapping position of product labels or shelf associated stock labels in the panoramic image to position in the high resolution source images of subcombination II.  In addition, subcombination II has separate utility such that an inventory monitoring method of subcombination II is separately usable without the step of detecting location of shelf edges using depth sensors of subcombination III.  See MPEP § 806.05(d).
Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such that an inventory monitoring method of subcombination IV is separately usable without the step of mapping position of product labels or shelf associated stock labels in the panoramic image to position in the high resolution source images of subcombination II.  In addition, subcombination II has separate utility such that an inventory monitoring method of subcombination II is separately usable without the step for a robot having a separate data analysis system, comprising: transferring bar code identity, bar code location, and compressed images to the separate data analysis system of subcombination IV.  See MPEP § 806.05(d).
Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such that an inventory monitoring method of subcombination IV is separately usable without the step of detecting location of shelf edges using depth sensors of subcombination III.  In addition, subcombination III has separate utility such that an inventory monitoring method of subcombination III is separately usable without the step for a robot having a separate data analysis system, comprising: transferring bar code identity, bar code location, and compressed images to the separate data analysis system of subcombination IV.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). 

Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to David R Stevens (38,626) on 5/5/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887